Citation Nr: 0626301	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of entitlement to dependency and indemnity 
compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran retired in August 1962 after more than 20 years 
of active service.  He died in January 2003.  The appellant 
is his former spouse.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2003 RO determination that denied the appellant 
recognition as the veteran's surviving spouse for the purpose 
of entitlement to DIC.  The appellant filed a Notice of 
Disagreement in July 2003, and the RO issued a Statement of 
the Case (SOC) in November 2003.  The appellant filed a 
Substantive Appeal in January 2004, and the RO issued a 
Supplemental SOC in April 2004.

In August 2006, a Board Deputy Vice-Chairman granted the July 
2006 motion of the appellant's representative to have this 
appeal advanced on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant and the veteran were married in October 
1942, and divorced in November 1979.

3.  The veteran died in January 2003.




CONCLUSION OF LAW

The appellant's claim for recognition as the veteran's 
surviving spouse for the purpose of entitlement to DIC is 
without legal merit.  38 U.S.C.A. §§ 1310, 1311 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50, 3.102, 3.159 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations set forth enhanced duties to notify 
and assists claimants seeking VA benefits.  

In this case, the appellant has been notified of the reasons 
for the denial of the claim, and afforded an opportunity to 
present evidence and argument in connection therewith.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed her.  As will be explained 
below, the claim on appeal lacks legal merit; hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

II.  Analysis

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the VA Secretary 
shall pay disability and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  See 
38 U.S.C.A. § 1310; see also 38 U.S.C.A. § 1311 (pertaining 
to specifically to DIC benefits for surviving spouses).  

"Surviving spouse" means a person of the opposite sex whose 
marriage to a veteran meets the requirements of 38 C.F.R. 
§ 3.1(j), and who was his spouse at the time of his death, 
and lived with him continuously from the date of marriage to 
the date of his death, except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse, and has not 
remarried or has not since the death of the veteran and after 
September 19, 1962 lived with another person of the opposite 
sex and held herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50.

Under the applicable criteria, "marriage" means a marriage 
valid under the laws of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).

In this case, the appellant seeks recognition as the 
veteran's surviving spouse for the purpose of entitlement to 
DIC.  The RO denied her claim on the grounds that she was not 
married to him at the time of his death.  Considering the 
claim in light of the above-noted legal authority, the Board 
must agree.

The basic facts in this case are not in dispute.  The 
appellant and the veteran were married in October 1942, and 
divorced in November 1979, prior to the veteran's death in 
January 2003.  

The appellant requests that the Board recognize her, the 
veteran's first spouse from whom he was divorced, as the 
veteran's remaining "surviving spouse" for the purpose of 
entitlement to DIC, now that his second spouse has died, and 
she has survived the second spouse.  She asserts that her 
divorce from the veteran was by mutual agreement and thus 
without fault on her part.  

Unfortunately, the appellant's assertions provide no basis 
for the Board to grant the benefit sought.  There are no 
mitigating circumstances to establish entitlement to DIC as 
the surviving spouse of the veteran once, as in this case, 
the marriage has been legally terminated-here, by divorce.  
Mitigating circumstances apply only in cases where a 
claimant, although separated, remained the legal spouse of a 
veteran at the time of his death, and do not apply to any 
question of fault where a claimant and a veteran were legally 
divorced-and not just separated-prior to the veteran's 
death.  Accordingly, DIC benefits are not payable to the 
appellant as the veteran's surviving spouse based on their 
1942 marriage, regardless of who may have been at fault in 
any circumstances which led to their 1979 divorce, and 
regardless of any actions either party may have taken or not 
taken toward each other after 1979.   

In support of her claim for VA death benefits, the appellant 
has submitted documents providing information regarding 
benefits that are available to ex-spouses of deceased Social 
Security Administration (SSA) beneficiaries.  However, the 
laws and regulations governing SSA benefits differ 
substantially from those applicable to VA death benefits, and 
the Board finds that they are inapplicable in her attempt to 
procure such VA benefits as a divorced widow of the veteran.

The pertinent legal authority governing entitlement to VA DIC 
benefits for a surviving spouse is clear and specific, and 
the Board is bound by it.  As, on these facts, the appellant 
was not married to the veteran at the time of his 2003 death, 
she may not be recognized as his surviving spouse for the 
purpose of entitlement to DIC, and the claim must thus be 
denied.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be denied as lacking entitlement 
under the law, or as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

Recognition of the appellant as the veteran's surviving 
spouse for the purpose of entitlement to DIC is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


